Name: Council Regulation (EEC) No 524/91 of 27 February 1991 on the application of Decision No 1/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 58/2 Official Journal of the European Communities 5 . 3 . 91 COUNCIL REGULATION (EEC) No 524/91 of 27 February 1991 on the application of Decision No 1/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990 Whereas it is necessary to take the measures to imple ­ ment the said Decision No 1 /91 , HAS ADOPTED THIS REGULATION : Article Ã  THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Third ACP-EEC Convention signed at LomÃ © on 8 December 1984 expired on 28 February 1990 ; Whereas the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 has not yet entered into force ; Whereas Decision No 2/90 of the ACP-EEC Council of Ministers is valid only until 28 February 1991 ; Whereas Decision No 1 /91 of the ACP-EEC Council of Ministers extended the validity of that Decision until the entry into force of the Fourth ACP-EEC Convention or 30 June 1991 , whichever is the earlier ; Decision No 1 /91 of the ACP-EEC Council of Ministers shall be applicable in the Community from 1 March 1991 until the Fourth ACP-EEC Convention enters into force or until 30 June 1991 , whichever is the earlier, without prejudice to more favourable arrangements for imports of ACP products to be adopted . unilaterally by the Community. The text of that Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 . March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member 1 States . Done at Brussels, 27 February 1991 . For the Council The President J.-C. JUNCKER (') Opinion delivered on 22 February 1991 (not yet published in the Official Journal).